Citation Nr: 0336453	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-00 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea secondary 
to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to 
September 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of 
Veterans Affairs Regional Office in St. Petersburg, Florida.

In a July 1985 rating decision, the RO granted service 
connection for sinusitis as noncompensably disabling, 
effective from September 11, 1984.  The veteran filed his 
original claim for service connection for sleep apnea 
secondary to his service-connected sinusitis, in September 
2000.  In a May 2001 rating decision, the RO denied service 
connection for sleep apnea on a direct and secondary basis, 
noting that there was no objective medical evidence showing 
that sleep apnea was either incurred in or aggravated by 
service or was caused by sinusitis.  The RO confirmed its 
earlier denial in a December 2001 rating decision issued in 
January 2002.  The same month, the veteran asked the RO to 
reconsider its denial.  In September 2002, the RO confirmed 
its two earlier denials and this appeal ensued.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue on appeal.

2.  The evidence shows that the veteran's sleep apnea has 
been aggravated by his service-connected sinusitis.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, his 
sleep apnea is aggravated by his service-connected sinusitis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act (VCAA) 
was enacted and became effective.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.
 
The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for sleep apnea.   VA has complied with 
the notice and duty to assist provisions of the VCAA.  
Specifically, the veteran was advised by VA of the 
information required to substantiate his claim.  In this 
regard, the Board notes that collectively, by various 
informational letters, August 2002 and April 2003 VCAA 
letters, various rating decisions, and the statement of the 
case (SOC), the veteran was provided with information 
regarding the evidence needed to substantiate his claim.  To 
establish service connection for sleep apnea, the veteran 
needed to show that he had the disorder and that it was 
secondary to his service-connected sinusitis.  Additionally, 
in the August 2002 and April 2003 VCAA letters and the 
September 2002 SOC, the veteran was given specific 
information with respect to the changes in the law pursuant 
to the VCAA, as well as to the new VA duties to assist under 
the VCAA.  The veteran was also given the opportunity to 
identify additional relevant evidence that might substantiate 
his claim.  He provided copies of a November 1999 VA sleep 
study, showing that he had obstructive sleep apnea, and a 
June 2001 medical opinion from his VA treating physician, 
opining that chronic sinusitis contributed significantly to 
his obstructive sleep apnea.  VA examined the veteran in 
February 2001.  The veteran and his representative have 
provided additional argument and comment.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the claim on appeal.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his service-connection claim and has obtained and fully 
developed all relevant evidence necessary for an equitable 
disposition.  Moreover, in light of the decision granting 
service connection on a secondary basis, the Board finds 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Additionally, service connection may 
be granted for a disorder found to be proximately due to, or 
the result of, a service-connected disability, including on 
the basis of aggravation.  38 C.F.R. § 3.310 (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Generally, when a veteran 
contends that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

Service connection for sinusitis currently is in effect as 10 
percent disabling.

In September 2000, the veteran submitted copies of VA 
treatment records, which included the results of a November 
1999 VA sleep study, and showed continuing treatment for 
sleep apnea.  The November 1999 sleep study reflected a 
diagnosis of obstructive sleep apnea - REM related and noted 
that REM events were positional - twice as common in the 
supine position.

February 2001 VA pulmonary function tests (PFTs) were normal 
with reduced functional residual capacity secondary to a 
decreased expiratory reserve volume, which was most likely 
secondary to the veteran's body habitus.

A February 2001 VA examination report shows that the veteran 
had been diagnosed with obstructive sleep apnea and was seen 
by the VA pulmonary service.  Since starting continuous 
positive airway pressure (CPAP) treatment in August 2000, the 
veteran had had a significant decrease in snoring.  On 
examination, he did not have any purulent green sputum or any 
frontal or maxillary sinus tenderness.  His lungs were clear 
to auscultation.  The examiner noted that the veteran did not 
have any evidence of sinusitis and that the veteran denied 
green purulent discharge or sinus tenderness.  He was on 
amoxicillin, which the examiner suspected was for some mild 
yellow sputum production.  The examiner added that chronic 
sinusitis was not an obvious cause of obstructive sleep apnea 
in the veteran, which was significantly improved with CPAP.  
The examiner stated that the veteran did not have any obvious 
sinusitis on examination and opined that the veteran's sleep 
apnea was not secondary to his sinusitis.

Subsequent VA treatment records show continuing treatment for 
sinusitis and sleep apnea.  In a June 2001 VA record, the 
veteran's treating physician stated that the veteran had 
chronic sinusitis and had been treated by VA with medications 
that had given intermittent relief of his symptoms of 
difficult breathing; that he continued to have problems with 
upper airway obstruction for which surgery was not an option; 
and that the veteran had been recently tested and found to 
have significant sleep apnea, which had been treated by the 
usual methods with some improvement in his clinical symptoms.  
The veteran's treating physician opined that it is as likely 
as not that the veteran's chronic sinusitis, if not the total 
cause, contributes significantly to his obstructive sleep 
apnea. 

A close review of the service medical records reveals no 
evidence showing that the veteran incurred sleep apnea during 
service, and indeed, he does not contend otherwise.  However, 
for purposes of establishing secondary service connection, 
there is post-service VA medical evidence that reflects that 
the veteran suffers from sleep apnea, diagnosed following a 
November 1999 VA sleep study.

While the record clearly supports a finding that the veteran 
suffers from sleep apnea, the record is equivocal regarding 
the effect that the veteran's service-connected sinusitis has 
on his sleeping disorder.  In the opinion of the February 
2001 VA examiner the veteran's sinusitis was not an obvious 
cause of the veteran's sleep apnea.  Test results appear to 
indicate that the veteran's sleep apnea is positional in 
nature, being twice as common in the supine position.  
However, a more recent medical opinion from his VA primary 
care physician indicates that the veteran's chronic 
sinusitis, if not the total cause, contributes significantly 
to his obstructive sleep apnea.

In light of the above medical evidence showing a relationship 
between the veteran's chronic sinusitis and his sleep apnea, 
the Board determines that 38 C.F.R. § 3.102 (2003) should be 
applied in this case.  Under 38 C.F.R. § 3.102, when a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in the veteran's favor.  A reasonable doubt is one, 
which exists because of an approximate balance of positive 
and negative evidence that does not satisfactorily prove or 
disprove the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, resolving all reasonable 
doubt in favor of the veteran, the Board determines that his 
current sleep apnea disorder is aggravated by his service-
connected sinusitis.  Accordingly, entitlement to service 
connection for sleep apnea, claimed as secondary to the 
service-connected sinusitis, is granted on the basis of 
aggravation.  38 C.F.R. §§ 3.102, 3.310(a); Allen, 7 Vet. 
App. at 446-48.


ORDER

Service connection for sleep apnea secondary to service-
connected sinusitis is granted on the basis of aggravation.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



